Exhibit 10.1
          EXTENSION AMENDMENT No. 1, dated as of April 6, 2010 (this “Extension
Amendment”), to the Credit Agreement, dated as of November 17, 2006 (as amended
on February 16, 2007 and further amended on March 2, 2009 and June 18, 2009, the
“Credit Agreement”), among HCA Inc. (the “Company” or the “Parent Borrower”),
HCA UK Capital Limited (the “European Subsidiary Borrower” and, collectively
with the Parent Borrower, the “Borrowers”), the lending institutions from time
to time parties thereto (each a “Lender” and, collectively, the “Lenders”), Bank
of America, N.A., as Administrative Agent, Swingline Lender and Letter of Credit
Issuer, and the other parties thereto. Capitalized terms used but not defined
herein have the meanings provided in the Credit Agreement.
          WHEREAS, Section 2.14(f) of the Credit Agreement permits the Lenders
of any Existing Class of Term Loans, upon request of the applicable Borrower, to
extend the scheduled maturity date of any payment of principal with respect to
all or a portion of such Term Loans by converting all or such portion,
respectively, of such Term Loans into Extended Term Loans pursuant to the
procedures described therein;
          WHEREAS, in accordance with such procedures, the Parent Borrower has
requested that the Tranche B-1 Term Loan Lenders extend the scheduled maturity
of $2,000,000,000 in aggregate principal amount of Tranche B-1 Term Loans, such
extension to be effected by converting such amount of Tranche B-1 Term Loans
into Tranche B-2 Term Loans (as defined below), in each case subject to the
terms and conditions set forth herein;
          WHEREAS, each Tranche B-1 Term Loan Lender party hereto has agreed
subject to the terms and conditions set forth herein, to convert up to the
principal amount of its Tranche B-1 Term Loans set forth on such Tranche B-1
Term Loan Lender’s signature page hereto into Tranche B-2 Term Loans;
          WHEREAS, Section 2.14(f)(iii) of the Credit Agreement permits, subject
to the limitations set forth therein, (i) the Credit Parties, the Administrative
Agent and the Extending Lenders to enter into an Extension Amendment (as defined
in the Credit Agreement) without the consent of any other Lenders to establish
such Tranche B-2 Term Loans and effect certain amendments to the Credit
Agreement and the other Credit Documents with respect to such Tranche B-2 Term
Loans as the Credit Parties, the Administrative Agent and the Extending Lenders
may agree and (ii) any such Extension Amendment to provide for additional
amendments to the Credit Agreement other than those referred to or contemplated
by Section 2.14(f)(iii), provided such additional amendments do not become
effective prior to such time as they have been consented to (including, without
limitation, pursuant to (1) consents applicable to holders of any New Term Loans
and New Revolving Commitments in either case provided for in any Joinder
Agreement executed and (2) consents applicable to holders of any Extended Term
Loans provided for in any such Extension Amendment) by such of the Lenders,
Credit Parties and other parties (if any) as may be required for such additional
amendments to become effective in accordance with Section 14.1 of the Credit
Agreement (such effective time as to any such additional amendment, the
“Additional Amendment Effective Time” thereof).
          NOW, THEREFORE, in consideration of the premises and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

 



--------------------------------------------------------------------------------



 



          Section 1 Establishment of Extension Series.
          (a) There is hereby established under the Credit Agreement an
Extension Series of Extended Term Loans which shall be titled the “Tranche B-2
Term Loans” and references in the Credit Agreement to Term Loans and Extended
Term Loans shall include, without limitation, the Tranche B-2 Term Loans. The
Existing Class with respect to the Tranche B-2 Term Loans for purposes of the
Credit Agreement shall be the Tranche B-1 Term Loans and all references in the
Credit Agreement to “Existing Class” when used with respect to the Tranche B-2
Term Loans shall refer to the Tranche B-1 Term Loans.
          (b) On the Extension Amendment No. 1 Effective Date, the Extension
Amendment No. 1 Converted Amount of the Tranche B-1 Term Loans of each Tranche
B-1 Term Loan Lender party hereto shall automatically (and without any further
action on the part of any party to this Extension Amendment or the Credit
Agreement) convert into a Tranche B-2 Term Loan to the Parent Borrower of an
equal principal amount and denominated in Dollars. All accrued and unpaid
amounts (including interest) owing by the Parent Borrower under the Credit
Agreement with respect to any Tranche B-1 Term Loan (or portion thereof, if
applicable) converted to a Tranche B-2 Term Loan to but not including the
Extension Amendment No. 1 Effective Date shall automatically convert to an equal
amount of equivalent accrued and unpaid obligations owing with respect to the
Tranche B-2 Term Loan into which such Tranche B-1 Term Loan (or portion thereof,
if applicable) was converted and shall be payable at the same times as such
amounts would have been payable with respect to such converted Tranche B-1 Term
Loan (or portion thereof, if applicable) if such conversion had not occurred.
From and after the Extension Amendment No. 1 Effective Date, interest shall
accrue on the Tranche B-2 Term Loans at the rate provided for in the Credit
Agreement after giving effect to this Extension Amendment. Each Tranche B-2 Term
Loan (or portion thereof, if applicable) that was converted from any Tranche B-1
Term Loan (or portion thereof, if applicable) that was a LIBOR Term Loan
immediately prior to such conversion shall initially be deemed to be a Borrowing
of a Tranche B-2 Term Loan that is a LIBOR Term Loan with an initial Interest
Period equal to the remaining duration (as of the Extension Amendment No. 1
Effective Date) of the Interest Period applicable to such Borrowing of a Tranche
B-1 Term Loan; provided, however, that it is understood and agreed that in no
event shall any conversion or extension of any Loan, or any other transaction
specifically contemplated by this Extension Amendment, constitute a repayment,
conversion or other event with respect to such Loan that would result in the
application or operation of the provisions of Section 2.11 of the Credit
Agreement.
          (c) Set forth below are the scheduled principal repayment provisions
of the Tranche B-2 Term Loans for purposes of Section 2.5(d) of the Credit
Agreement:
     “The Parent Borrower shall repay to the Administrative Agent, in Dollars,
for the benefit of the Tranche B-2 Term Loan Lenders, on each date set forth
below (each, a “Tranche B-2 Repayment Date” (which for the avoidance of doubt,
shall constitute an “Extended Term Loan Repayment Date” under the Credit
Agreement), a principal amount in respect of the Tranche B-2 Term Loans equal to
(x) the outstanding principal amount of Tranche B-2 Term Loans on the Extension
Amendment No. 1 Effective Date (immediately after giving effect to Extension
Amendment No. 1) multiplied by (y) the

-2-



--------------------------------------------------------------------------------



 



percentage set forth below opposite such Tranche B-2 Repayment Date (each, a
“Tranche B-2 Repayment Amount”):

          Tranche B-2 Date   Repayment Amount
December 31, 2013
  0.25%
March 31, 2014
  0.25%
June 30, 2014
  0.25%
September 30, 2014
  0.25%
December 31, 2014
  0.25%
March 31, 2015
  0.25%
June 30, 2015
  0.25%
September 30, 2015
  0.25%
December 31, 2015
  0.25%
March 31, 2016
  0.25%
June 30, 2016
  0.25%
September 30, 2016
  0.25%
December 31, 2016
  0.25%
Tranche B-2 Term Loan Maturity Date
  Remaining outstanding amounts”

          (d) Except as expressly provided in this Extension Amendment or in the
Credit Agreement (after giving effect to this Extension Amendment and to any
subsequent amendment or other modification to the Credit Agreement in accordance
with its terms), the terms of the Tranche B-2 Term Loans shall be identical to
those applicable to the Tranche B-1 Term Loans.
          Section 2 Extension Amendment No. 1 Effective Date Amendments to
Credit Agreement.
          (a) Section 1.1 of the Credit Agreement is hereby amended as of the
Extension Amendment No. 1 Effective Date by adding the following definitions in
proper alphabetical order:
          “Extension Amendment No. 1” shall mean Extension Amendment No. 1 to
this Agreement dated as of April 6, 2010.
          “Extension Amendment No. 1 Converted Amount” shall mean, with respect
to any Tranche B-1 Term Lender that became a party to Extension Amendment No. 1
by submitting to the Administrative Agent a signature page to Extension
Amendment No. 1 offering to convert all or a portion of such Tranche B-1 Term
Loan Lender’s Tranche B-1 Term Loans to one or more Tranche B-2 Term Loans (the
principal amount of such Tranche B-1 Term Loans submitted for conversion by such
Tranche B-1 Term Loan Lender as set forth on its signature page to Extension
Amendment No. 1, the “Submitted Tranche B-1 Term Loan Amount” of such Lender),
an amount (notified to such Lender by the Administrative Agent and rounded
upward or downward to the nearest

-3-



--------------------------------------------------------------------------------



 



whole $0.01 by the Administrative Agent in its sole discretion) equal to the
product of (x) the Extension No. 1 Pro Ration Factor and (y) the Submitted
Tranche B-1 Term Loan Amount of such Lender.
          “Extension Amendment No. 1 Effective Date” shall mean April 6, 2010,
the first Business Day on which all conditions precedent set forth in Section 4
of Extension Amendment No. 1 were satisfied.
          “Extension No. 1 Pro Ration Factor” shall mean the lesser of (i) 1.0
and (ii) a fraction, the numerator of which is $2,000,000,000 and the
denominator of which is the aggregate of the respective principal amounts of the
Submitted Tranche B-1 Term Loan Amounts of all Lenders.
          “Extension No. 1 Request” shall mean that certain Extension Request,
dated as of March 17, 2010 provided to the Administrative Agent by the Parent
Borrower.
          “Required Tranche B-2 Term Loan Lenders” shall mean, at any date,
Lenders holding a majority of the aggregate outstanding principal amount of the
Tranche B-2 Term Loans (excluding Tranche B-2 Term Loans held by Defaulting
Lenders) at such date.
          “Tranche B-2 Repayment Amount” shall have the meaning provided in
Section 1(c) of Extension Amendment No. 1.
          “Tranche B-2 Repayment Date” shall have the meaning provided in
Section 1(c) of Extension Amendment No. 1.
          “Tranche B-2 Term Loan” shall mean a Tranche B-2 Term Loan created
from the conversion of one or more Tranche B-1 Term Loans on the Extension
Amendment No. 1 Effective Date pursuant to Section 1(b) of Extension Amendment
No. 1.
          “Tranche B-2 Term Loan Lender” shall mean a Lender with an outstanding
Tranche B-2 Term Loan.
          “Tranche B-2 Term Loan Maturity Date” shall mean March 31, 2017, or,
if such date is not a Business Day, the next preceding Business Day.
          (b) Section 1.1 of the Credit Agreement is hereby amended as of the
Extension Amendment No. 1 Effective Date by deleting the definition of
“Applicable ABR Margin” and replacing it with the following:
          “Applicable ABR Margin” shall mean at any date, with respect to each
ABR Loan that is a Tranche A-1 Term Loan, Tranche B-1 Term Loan, Tranche B-2
Term Loan, Revolving Credit Loan or Swingline Loan, the applicable percentage
per annum set forth below based upon the Status in effect on such date:

-4-



--------------------------------------------------------------------------------



 



                                      Applicable ABR Margin for:     Tranche A-1
  Tranche B-1   Tranche B-2   Revolving Credit and Status   Term Loans   Term
Loans   Term Loans   Swingline Loans
Level I Status
    1.25 %     1.25 %     2.25 %     1.50 %
Level II Status
    1.00 %     1.25 %     2.25 %     1.25 %
Level III Status
    0.75 %     1.25 %     2.25 %     1.00 %
Level IV Status
    0.50 %     1.25 %     2.25 %     0.75 %
Level V Status
    0.25 %     1.25 %     2.25 %     0.50 %

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Trigger Date.
          (c) Section 1.1 of the Credit Agreement is hereby amended effective as
of the Extension Amendment No. 1 Effective Date by deleting the definition of
“Applicable LIBOR Margin” contained therein and replacing it with the following:
          “Applicable LIBOR Margin” shall mean, at any date, with respect to
each LIBOR Loan that is a Tranche A-1 Term Loan, Tranche B-1 Term Loan, Tranche
B-2 Term Loan, European-1 Tranche Term Loan or Revolving Credit Loan, the
applicable percentage per annum set forth below based upon the Status in effect
on such date:

                                              Applicable LIBOR Margin for:    
Tranche   Tranche   Tranche   European-1   Revolving     A-1   B-1   B-2  
Tranche   Credit Status   Term Loans   Term Loans   Term Loans   Term Loans  
Loans
Level I Status
    2.25 %     2.25 %     3.25 %     2.25 %     2.50 %
Level II Status
    2.00 %     2.25 %     3.25 %     2.00 %     2.25 %
Level III Status
    1.75 %     2.25 %     3.25 %     2.00 %     2.00 %
Level IV Status
    1.50 %     2.25 %     3.25 %     2.00 %     1.75 %
Level V Status
    1.25 %     2.25 %     3.25 %     2.00 %     1.50 %

Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Trigger Date.
          (d) Section 1.1 of the Credit Agreement is hereby amended effective as
of the Extension Amendment No. 1 Effective Date by deleting the definition of
“Maturity Date” contained therein and replacing it with the following:
          “Maturity Date” shall mean the Tranche A-1 Term Loan Maturity Date,
the Tranche B-1 Term Loan Maturity Date, the Tranche B-2 Term Loan Maturity
Date, the European-1 Tranche Term Loan Maturity Date or the Revolving Credit
Maturity Date.
          (e) Section 2.5(f) of the Credit Agreement is hereby amended effective
as of the Extension Amendment No.1 Effective Date by inserting the words
“Tranche B-2 Term Loan,” immediately following the words “Tranche B-1 Term
Loan,” therein.

-5-



--------------------------------------------------------------------------------



 



          (f) Section 5.2(c) of the Credit Agreement is hereby amended effective
as of the Extension Amendment No. 1 Effective Date by deleting the second and
third sentences thereof and replacing them with the following:
“Subject to Section 5.2(h), from and after the date that is three years after
the Closing Date,

  (I)   each prepayment of Term Loans pursuant to Section 5.2(a)(i) or (ii)
(other than pursuant to any Debt Incurrence Prepayment Event) shall be allocated
pro rata among the Tranche A-1 Term Loans, the Tranche B-1 Term Loans, the
Tranche B-2 Term Loans and the European-1 Tranche Term Loans based on the
applicable remaining Repayment Amounts due thereunder; and     (II)   each
prepayment of Term Loans pursuant to Section 5.2(a)(i) with the Net Cash
Proceeds of any Debt Incurrence Prepayment Event shall be allocated (A) at any
time prior to the time that no Tranche A-1 Term Loans, Tranche B-1 Term Loans or
European-1 Tranche Term Loans are outstanding, pro rata among the Tranche A-1
Term Loans, the Tranche B-1 Term Loans and the European-1 Tranche Term Loans
based on the applicable remaining Repayment Amounts due thereunder and (B) from
and after the time that no Tranche A-1 Term Loans, Tranche B-1 Term Loans or
European-1 Tranche Term Loans are outstanding, to the Tranche B-2 Term Loans
(and, to the extent provided by any Joinder Agreement or Extension Amendment
with respect to any Class of Term Loans established following the Extension
No. 1 Amendment Effective Date, to the outstanding Term Loans comprising such
Class on a basis such that the total amount of such Net Cash Proceeds allocated
to such Class in the aggregate is not greater than such Class’s pro rata share
of the aggregate amount of all such Net Cash Proceeds (based on the respective
total outstanding principal amounts of all Classes of Term Loans then
outstanding that, pursuant to the applicable Joinder Agreement or Extension
Amendment, are required to be prepaid with a portion of such Net Cash
Proceeds)),

and in each case shall be applied (x) in the case of Tranche A-1 Term Loans, to
reduce the respective Tranche A-1 Repayment Amounts on a pro rata basis and
(y) in the case of Tranche B-1 Term Loans, the Tranche B-2 Term Loans and
European-1 Tranche Term Loans, as applicable, first, to the next eight unpaid
Repayment Amounts due in respect of such Term Loans in direct order of maturity
thereof, and, second, on a pro rata basis among the remaining unpaid Repayment
Amounts due in respect of such Term Loans. Subject to Section 5.2(h), with
respect to each such prepayment, the applicable Borrower will, not later than
the date specified in Section 5.2(a) for making such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing and which
shall include a calculation of the amount of such prepayment to be applied to
each Class of Term Loans) requesting that the Administrative Agent provide
notice of such prepayment to each Tranche A-1 Term Loan Lender, Tranche B-1 Term
Loan Lender, Tranche B-2 Term Loan Lender or European-1 Tranche Term Loan
Lender, as applicable.”

-6-



--------------------------------------------------------------------------------



 



          (g) Section 5.2(h) of the Credit Agreement is hereby amended effective
as of the Extension Amendment No. 1 Effective Date to replace the reference to
(i) “Tranche A-1 Term Loans or Tranche B-1 Term Loans” with “Tranche A-1 Term
Loans, Tranche B-1 Term Loans or Tranche B-2 Term Loans” and (ii) “Tranche A-1
Term Loans and Tranche B-2 Term Loans” with “Tranche A-1 Term Loans, Tranche B-1
Term Loans and Tranche B-2 Term Loans.”
          (h) Section 14.1 of the Credit Agreement is hereby amended by
inserting the following at the end of the proviso to the second sentence
thereof:
“, or (xii) reduce the percentage provided for in the definition of the term
“Required Tranche B-2 Term Loan Lenders”, without the written consent of each
Lender directly and adversely affected thereby, or decrease any Tranche B-2
Repayment Amount, extend any scheduled Tranche B-2 Repayment Date or decrease
the amount or allocation of any mandatory prepayment to be received by any
Tranche B-2 Term Loan Lender, in each case without the written consent of the
Required Tranche B-2 Term Loan Lenders”
          (i) Section 14.6(b)(ii)(A) of the Credit Agreement is hereby amended
by inserting the text ”,Tranche B-2 Term Loan,” immediately following the second
time the words “Tranche B-1 Term Loan,” appear in such clause.
          (j) Section 14.6(d) of the Credit Agreement is hereby amended by
deleting the second sentence of such clause and replacing it with the following:
“In order to facilitate such pledge or assignment, the Borrowers hereby agree
that, upon request of any Lender at any time and from time to time after any
Borrower has made its initial borrowing hereunder, each Borrower shall provide
to such Lender, at such Borrower’s own expense, a promissory note, substantially
in the form of Exhibit K-1, K-2, K-3 , K-4 or K-5, as the case may be,
evidencing the Tranche A-1 Term Loans, Tranche B-1 Term Loans and New Term
Loans, Revolving Credit Loans and Swingline Loans, European-1 Tranche Term Loans
and Tranche B-2 Term Loans, respectively, owing to such Lender.”
          (k) The Credit Agreement is hereby amended by attaching thereto a new
Exhibit K-5 substantially in the form of Exhibit K-5 hereto.
          Section 3 Additional Amendments
          Each of the parties hereto hereby acknowledges, agrees and consents
that Section 1.1, Section 10.7(a) and Section 10.7(b) of the Credit Agreement
will be amended as provided in paragraphs (a), (b) and (c) below, respectively,
effective in each case automatically as of the Additional Amendment Effective
Time with respect to such amendment (as determined in each case by the
Administrative Agent in its reasonable discretion in accordance with the
provisions of the Credit Agreement as amended hereby and as may be further
amended or modified hereafter) and without any further action or consent on any
such party’s part or on the part of any of its successors, transferees or
assigns to or of its rights or interests in or arising under any Tranche B-2
Term Loan (it being further understood and agreed that the foregoing consent
shall be binding on

-7-



--------------------------------------------------------------------------------



 



all such successors and assigns, each of which will acquire any such right or
interest in any Tranche B-2 Term Loan subject to such consent)
          (a) Section 1.1 of the Credit Agreement will be amended as and when
contemplated above in this Section 3 by deleting the definition of “Final
Maturity Date” contained threin and replacing it with the following:
     “Final Maturity Date” shall mean the Tranche B-2 Term Loan Maturity Date;
provided, however, that, notwithstanding the foregoing, it is understood and
agreed that November 17, 2013 shall continue to be the “Final Maturity Date” for
purposes of determining the permissibility of any Indebtedness incurred or other
action taken (including, without limitation, any action involving Stock or Stock
Equivalents to the extent that the permissibility thereof is dependent on
whether such Stock or Stock Equivalents constitute Disqualified Equity
Interests) prior to the date on which the Final Maturity Date referred to above
first becomes applicable in accordance with the terms of Extension Amendment
No. 1.
     (b) Section 10.7(a) of the Credit Agreement will be amended as and when
contemplated above in this Section 3 by replacing the word “or” immediately
prior to the reference to “(iii)” in the first sentence thereof with “,” and
inserting the following at the end of such first sentence:
“or (iv) in the case of the Senior Second Lien Notes, from and after the time no
Revolving Credit Commitments, Revolving Credit Exposure, Tranche A-1 Term Loans,
Tranche B-1 Term Loans or European-1 Tranche Term Loans are outstanding”
     (c) Section 10.7(b) of the Credit Agreement will be amended as and when
contemplated above in this Section 3 by deleting clause (ii) of the proviso
thereto and replacing it with the following:
“(ii) Parent Borrower may prepay, repurchase, redeem, defease or acquire, prior
to the stated final maturity thereof, Retained Indebtedness with a stated final
maturity (as of the Closing Date) prior to the Final Maturity Date if on a Pro
Forma Basis after giving effect to such repayment the Consolidated First Lien
Debt to Consolidated EBITDA Ratio for the most recent Test Period is no greater
than 4.0:1 and”
           Section 4 Representations and Warranties, No Default. Each Borrower
represents and warrants to the Lenders as of the Extension Amendment No. 1
Effective Date:
          (a) The execution and delivery of this Extension Amendment by each of
the Credit Parties has been duly authorized.
          (b) The execution, delivery and performance by each of the Credit
Parties of this Extension Amendment, will not (a) contravene any applicable
provision of any material law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (b) result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Credit Party or any of the Restricted

-8-



--------------------------------------------------------------------------------



 



Subsidiaries (other than Liens created under the Credit Documents or Liens
subject to the Intercreditor Agreements) pursuant to, the terms of any material
indenture, loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which such Credit Party or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
or (c) violate any provision of the certificate of incorporation, by-laws or
other organizational documents of such Credit Party or any of the Restricted
Subsidiaries.
          (c) The representations and warranties set forth in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects with the same effect as if made on the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.
          (d) At the time of and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.
           Section 5 Conditions to Effectiveness of Extension Amendment. This
Extension Amendment will become effective upon:
          (a) receipt by the Administrative Agent of executed signature pages to
this Extension Amendment from the Tranche B-1 Term Loan Lenders requesting
conversion of all or any portion of the aggregate principal amount of Tranche
B-1 Term Loans into Tranche B-2 Loans and each Credit Party; and
          (b) receipt by the Administrative Agent from the Parent Borrower of an
opinion of counsel from Simpson Thacher & Bartlett LLP reasonably acceptable to
the Administrative Agent covering such matters as are required pursuant to
Section 2.14(f) of the Credit Agreement.
           Section 6 Post-Effectiveness Covenant. Within 45 days after the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion), the applicable Credit Parties shall take all actions as may be
reasonably requested by the Administrative Agent (and that in any event are not
beyond the requirements applicable in connection with the issuance of First Lien
Notes pursuant to Section 9 of Amendment No. 2 to the Credit Agreement) in order
to ensure the Tranche B-2 Term Loans benefit from the Mortgages over Mortgaged
Properties of the U.S. Credit Parties.
           Section 7 Successors and Assigns. This Extension Amendment shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and the successors and assigns
of the Tranche B-2 Term Loan Lenders (it being understood that rights of
assignment of the parties hereto are subject to the further provisions of
subsection 14.6 of the Credit Agreement).
           Section 8 Counterparts. This Extension Amendment may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument. Delivery of an executed counterpart of a

-9-



--------------------------------------------------------------------------------



 



signature page of this Extension Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
           Section 9 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
           Section 10 Headings. The headings of this Extension Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.
           Section 11 Effect of Extension Amendment. Except as expressly set
forth herein, this Extension Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the other Secured Parties under the Credit Agreement
or any other Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party reaffirms its
obligations under the Credit Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents. From and after the
effective date of this Extension Amendment, all references to the Credit
Agreement in any Credit Document shall, unless expressly provided otherwise,
refer to the Credit Agreement as amended by this Extension Amendment.

-10-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Extension
Amendment to be duly executed as of the date first above written.

            HCA INC.
      By:   /s/ David G. Anderson         Name:   David G. Anderson       
Title:   Senior Vice President — Finance and Treasurer        HCA UK CAPITAL
LIMITED
      By:   /s/ James M. Petkas         Name:   James M. Petkas        Title:  
Director        Each of the U.S. GUARANTORS listed on Schedule II hereto
      By:   /s/ John M. Franck II         Name:   John M. Franck II       
Title:   Vice President and Assistant Secretary   

[Extension Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

                         
EXECUTED by
    )                  
 
                       
HCA UK HOLDINGS LIMITED
acting by
    )
)         Director:   /s/ James M. Petkas
 
   
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
HCA UK CAPITAL LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
HCA UK SERVICES LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
HCA INTERNATIONAL
    )                  
HOLDINGS LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
HCA UK INVESTMENTS
    )                  
LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       

[Extension Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                         
EXECUTED by
    )                  
THE HARLEY STREET
    )                  
CANCER CLINIC LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
HCA INTERNATIONAL
    )                  
LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
EXECUTED by
    )                  
HCA UK LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
ST MARTINS LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
 
                       
EXECUTED by
    )                  
ST MARTINS HEALTHCARE
    )                  
LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       
EXECUTED by
    )                  
HCA STAFFING
    )                  
LIMITED
    )         Director:   /s/ James M. Petkas    
 
                       
acting by
    )                  
 
    )         Witness:   /s/ William R. Hoolihan    
 
                       
as a European Guarantor
    )             William R. Hoolihan    
 
                       

[Extension Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         
EXECUTED by
    )  
LA TOUR FINANCE LIMITED PARTNERSHIP
    )  
acting by
    )  
HCA SWITZERLAND HOLDING SARL, general
       
partner acting by
       

                /s/ R. Milton Johnson       R. Milton Johnson     

and

                /s/ John M. Franck II       John M. Franck II     

acting under the authority of the company
EXECUTED by
NATIONAL PATIENT ACCOUNT SERVICES, INC.

                By:   /s/ Eric Ward         Name:   Eric Ward        Title:  
President and Treasurer       

[Extension Amendment No. 1 to Credit Agreement]

         

 



--------------------------------------------------------------------------------



 



Schedule II
to Extension Amendment No. 1

                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
American Medicorp Development Co.
           
Bay Hospital, Inc.
           
Brigham City Community Hospital, Inc.
           
Brookwood Medical Center of Gulfport, Inc.
           
Capital Division, Inc.
           
Centerpoint Medical Center of Independence, LLC
           
Central Florida Regional Hospital, Inc.
           
Central Shared Services, LLC
           
Central Tennessee Hospital Corporation
           
CHCA Bayshore, L.P.
  *        
CHCA Conroe, L.P.
  *        
CHCA Mainland, L.P.
  *        
CHCA West Houston, L.P.
  *        
CHCA Woman’s Hospital, L.P.
  *        
Chippenham & Johnston-Willis Hospitals, Inc.
           
CMS GP, LLC
           
Colorado Health Systems, Inc.
           
Columbia ASC Management, L.P.
  *        
Columbia Jacksonville Healthcare System, Inc.
           
Columbia LaGrange Hospital, Inc.
           
Columbia Medical Center of Arlington Subsidiary, L.P.
  *        
Columbia Medical Center of Denton Subsidiary, L.P.
  *        
Columbia Medical Center of Las Colinas, Inc.
           
Columbia Medical Center of Lewisville Subsidiary, L.P.
  *        
Columbia Medical Center of McKinney Subsidiary, L.P.
  *        
Columbia Medical Center of Plano Subsidiary, L.P.
  *        
Columbia North Hills Hospital Subsidiary, L.P.
  *        
Columbia Ogden Medical Center, Inc.
           
Columbia Parkersburg Healthcare System, LLC
           
Columbia Plaza Medical Center of Fort Worth Subsidiary, L.P.
  *        
Columbia Polk General Hospital, Inc.
           
Columbia Rio Grande Healthcare, L.P.
  *        
Columbia Riverside, Inc.
           
Columbia Valley Healthcare System, L.P.
  *        
Columbia/Alleghany Regional Hospital, Incorporated
           
Columbia/HCA John Randolph, Inc.
           
Columbine Psychiatric Center, Inc.
           
Columbus Cardiology, Inc.
           





--------------------------------------------------------------------------------



 



2

                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
Conroe Hospital Corporation
           
Dallas/Ft. Worth Physician, LLC
           
Dauterive Hospital Corporation
           
Dublin Community Hospital, LLC
           
Eastern Idaho Health Services, Inc.
           
Edward White Hospital, Inc.
           
El Paso Surgicenter, Inc.
           
Encino Hospital Corporation, Inc.
           
EP Health, LLC
           
Fairview Park GP, LLC
           
Fairview Park, Limited Partnership
  *        
Frankfort Hospital, Inc.
           
Galen Property, LLC
           
Good Samaritan Hospital, L.P.
  *        
Goppert-Trinity Family Care, LLC
           
GPCH-GP, Inc.
           
Grand Strand Regional Medical Center, LLC
           
Green Oaks Hospital Subsidiary, L.P.
  *        
Greenview Hospital, Inc.
           
HCA — IT&S Field Operations, Inc.
           
HCA — IT&S Inventory Management, Inc.
           
HCA Central Group, Inc.
           
HCA Health Services of Florida, Inc.
           
HCA Health Services of Louisiana, Inc.
           
HCA Health Services of Oklahoma, Inc.
           
HCA Health Services of Tennessee, Inc.
           
HCA Health Services of Virginia, Inc.
           
HCA Management Services, L.P.
  *        
HCA Realty, Inc.
           
HD&S Corp. Successor, Inc.
           
Health Midwest Office Facilities Corporation
           
Health Midwest Ventures Group, Inc.
           
Healthtrust MOB, LLC
      *    
Hendersonville Hospital Corporation
           
Hospital Corporation of Tennessee
           
Hospital Corporation of Utah
           
Hospital Development Properties, Inc.
           
HSS Holdco, LLC
           
HSS Systems VA, LLC
           
HSS Systems, LLC
           
HSS Virginia, L.P.
  *        
HTI Memorial Hospital Corporation
           
Integrated Regional Lab, LLC
           
Integrated Regional Laboratories, LLP
  *        





--------------------------------------------------------------------------------



 



3

                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
JFK Medical Center Limited Partnership
  *        
KPH-Consolidation, Inc.
           
Lakeland Medical Center, LLC
           
Lakeview Medical Center, LLC
           
Largo Medical Center, Inc.
           
Las Vegas Surgicare, Inc.
           
Lawnwood Medical Center, Inc.
           
Lewis-Gale Hospital, Incorporated
           
Lewis-Gale Medical Center, LLC
           
Lewis-Gale Physicians, LLC
           
Los Robles Regional Medical Center
           
Management Services Holdings, Inc.
           
Marietta Surgical Center, Inc.
           
Marion Community Hospital, Inc.
           
MCA Investment Company
           
Medical Centers of Oklahoma, LLC
           
Medical Office Buildings of Kansas, LLC
           
Memorial Healthcare Group, Inc.
           
Midwest Division — ACH, LLC
           
Midwest Division — LRHC, LLC
           
Midwest Division — LSH, LLC
           
Midwest Division — MCI, LLC
           
Midwest Division — MMC, LLC
           
Midwest Division — OPRMC, LLC
           
Midwest Division — PFC, LLC
           
Midwest Division — RBH, LLC
           
Midwest Division — RMC, LLC
           
Midwest Division — RPC, LLC
           
Midwest Holdings, Inc.
           
Montgomery Regional Hospital, Inc.
           
Mountain View Hospital, Inc.
           
Nashville Shared Services General Partnership
  *        
New Port Richey Hospital, Inc.
           
New Rose Holding Company, Inc.
           
North Florida Immediate Care Center, Inc.
           
North Florida Regional Medical Center, Inc.
           
Northern Utah Healthcare Corporation
           
Northern Virginia Community Hospital, LLC
           
Northlake Medical Center, LLC
           
Notami Hospitals of Louisiana, Inc.
           
Notami Hospitals, LLC
           
Okaloosa Hospital, Inc.
           
Okeechobee Hospital, Inc.
           
Outpatient Cardiovascular Center of Central Florida, LLC
           





--------------------------------------------------------------------------------



 



4

                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
Palms West Hospital Limited Partnership
  *        
Palmyra Park Hospital, Inc.
           
Pasadena Bayshore Hospital, Inc.
           
Plantation General Hospital Limited Partnership
  *        
Pulaski Community Hospital, Inc.
           
Redmond Park Hospital, LLC
           
Redmond Physician Practice Company
           
Regional Health System of Acadiana, LLC, The
           
Reston Hospital Center, LLC
           
Retreat Hospital, LLC
           
Rio Grande Regional Hospital, Inc.
           
Riverside Healthcare System, L.P.
  *        
Riverside Hospital, Inc.
           
Samaritan, LLC
           
San Jose Healthcare System, LP
  *        
San Jose Hospital, L.P.
  *        
San Jose Medical Center, LLC
           
San Jose, LLC
           
Sarasota Doctors Hospital, Inc.
           
SJMC, LLC
           
Southern Hills Medical Center, LLC
           
Spotsylvania Medical Center, Inc.
           
Spring Branch Medical Center, Inc.
           
Spring Hill Hospital, Inc.
           
St. Mark’s Lone Peak Hospital, Inc.
           
Sun City Hospital, Inc.
           
Sunrise Mountainview Hospital, Inc.
           
Surgicare of Brandon, Inc.
           
Surgicare of Florida, Inc.
           
Surgicare of Houston Women’s, Inc.
           
Surgicare of Manatee, Inc.
           
Surgicare of New Port Richey, Inc.
           
Surgicare of Palms West, LLC
           
Surgicare of Riverside, LLC
           
Tallahassee Medical Center, Inc.
           
TCMC Madison-Portland, Inc.
           
Terre Haute Hospital GP, Inc.
           
Terre Haute Hospital Holdings, Inc.
           
Terre Haute MOB, L.P.
  *        
Terre Haute Regional Hospital, L.P.
  *        
Timpanogos Regional Medical Services, Inc.
           
Trident Medical Center, LLC
           
Utah Medco, LLC
           
VH Holdco, Inc.
           





--------------------------------------------------------------------------------



 



5

                  By its   By its   By the General     General   Sole   Partner
of its U.S. Guarantor   Partner   Member   Sole Member
VH Holdings, Inc.
           
Virginia Psychiatric Company, Inc.
           
W & C Hospital, Inc.
           
Walterboro Community Hospital, Inc.
           
Wesley Medical Center, LLC
           
West Florida Regional Medical Center, Inc.
           
West Valley Medical Center, Inc.
           
Western Plains Capital, Inc.
           
WHMC, Inc.
           
Woman’s Hospital of Texas, Incorporated
           





--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent
      By:   /s/ Liliana Claar        Name:   Liliana Claar        Title:   Vice
President   

[Additional Lender Signature Pages Omitted]

 